Citation Nr: 0021267	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  94-43 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
November 1969.  

The present appeal arises from a July 1993 rating decision in 
which the RO denied the veteran's claim of entitlement to 
service connection for PTSD.  In December 1994, the veteran 
testified before a Hearing Officer at the VA regional office 
(VARO) in Boston.  The veteran's appeal came before the Board 
in December 1996 and August 1999, and was remanded in both 
instances for additional development. 

REMAND

By way of case history, the veteran filed a claim for service 
connection for PTSD in January 1993.  The following month, he 
was medically examined for VA purposes.  He reported being 
stationed in the Chu Lai area of Vietnam, and that his MOS 
(military occupational specialty) was a jet aircraft 
mechanic.  The veteran indicated  that besides his work as a 
mechanic, he was also assigned to perimeter guard duty, and 
participating in patrols and setting up ambushes.  He also 
reported that his base underwent daily enemy rocket attacks.  
Following a clinical evaluation, the examiner's diagnosis was 
chronic PTSD.  In May 1993, the RO received from the National 
Personnel Records Center (NPRC), many of the veteran's 
personnel records.  It was noted in a NAVMC Form 118(3)-PD, 
that the veteran served with the "VMFA-115, MAG-13, 1st 
MAW".  

In a July 1993 rating decision, the RO denied the veteran's 
claim for service connection for PTSD.  

Thereafter, during a personal hearing in December 1994, the 
veteran submitted a statement, in which he recounted 
experiencing enemy rocket attacks and witnessing the deaths 
of fellow marines.  In particular, the veteran described an 
incident in which a corpsman accidentally shot and killed 
another marine.  He also described witnessing an enemy rocket 
hit a nearby protective bunker, killing many of the marines 
inside it.  Furthermore, the veteran reported that the 
Enlisted Men's Club had also been hit during an enemy rocket 
attack, resulting in the wounding and killing of several 
Marines.  

Subsequently, the veteran's appeal came before the Board, 
which in a December 1996 decision, remanded the veteran's 
appeal to the RO so an attempt could be made to verify his 
claimed stressors.  

In September 1997, the RO contacted the U.S. Marine Corps 
Headquarters, Personnel Management Support Branch (MMSB), in 
Quantico, VA, and requested assistance in verifying the 
veteran's claimed stressors.  The RO provided the MMSB with 
the veteran's service number, social security number, 
assigned unit in Vietnam, personnel records, and his DD-214.  
In addition, the RO also provided a statement from the 
veteran, in which he noted that he had been stationed in Chu 
Lai, that the base had experienced frequent rocket attacks, 
and that he had witnessed the deaths of a number of marines 
after their bunker had been hit by an enemy rocket.   

In October 1997, the RO received notification from the MMSB 
that there was no means by which they could verify the 
incidents of rocket attacks without knowing the specific 
dates of each attack; and if there were any casualties, the 
names of those casualties.  

The veteran's appeal subsequently returned to the Board, 
which in an August 1999 decision, again remanded the appeal 
back to the RO.  In its decision, the Board noted that the RO 
had not submitted all of the details regarding the veteran's 
stressors to the Marine Corps.  The Board further noted that 
while many of the veteran's claimed stressors were vague and 
lacked some identifying characteristics such as names and 
dates, that some of the information could have been capable 
of verification.  In its remand order, in particular, the 
Board instructed the RO to contact the veteran and request 
more specific information with respect to the rocket attacks 
on the Enlisted Men's Club and bunker complex, as well as the 
accidental shooting of a marine by a corpsman.  Any 
additional information obtained was to be included with that 
evidence already on file, and resubmitted to MMSB in an 
attempt to verify the veteran's stressors.  In November 1999, 
the RO received a statement from the veteran, dated in 
October 1999, in which he noted that he had no further 
specific information to offer with respect to his claimed 
stressors.  

We note in reviewing the claims file, that no attempt was 
made by the RO to verify the veteran's claimed stressors with 
MMSB as had been requested.  Thus, the RO failed to comply 
with the Board's remand order with respect to making a second 
attempt at verifying the veteran's claimed stressors with the 
evidence of record and any additional evidence provided by 
the veteran.  We note that a remand by the Board confers on 
the appellant or other claimant, as a matter of law, the 
right to compliance with the remand order.  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  See Stegall v. West, 
11 Vet.App. 268 (1998).  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
claim for service connection for PTSD is REMANDED to the RO 
for the following action:

1. The RO should contact the veteran at 
his current address of record, and 
again ask him to identify with 
specificity the names and units of 
individuals involved in the reported 
stressful events which he maintains 
led to his PTSD.  The veteran is 
advised that this information is 
vitally necessary in order to attempt 
to verify the claimed stressful 
events, and that he must be as 
specific as possible because without 
such details an adequate search for 
verifying information can not be 
conducted.  In particular, the veteran 
should identify the approximate dates 
and locations, and if possible, the 
names of the casualties sustained, for 
the following incidents reported by 
the veteran: (1) the Enlisted Men's 
Club was hit by a rocket attack and 
several men were killed; (2) a rocket 
struck a bunker killing several men 
from his unit; (3) a marine who was 
accidentally shot and killed by a 
corpsman.  

2. The RO should also ask the veteran 
whether he has received any treatment 
for PTSD since February 1993, the date 
of the VA psychiatric examination.  
Based on his response, the RO should 
obtain a copy of the veteran's 
treatment records referable to PTSD 
from the identified source(s), and 
place them in the claims folder. 

3. With the additional information 
obtained and the evidence currently of 
record, the RO should review the file 
and prepare a summary of all of the 
claimed stressors.  This summary, 
together with a copy of the veteran's 
DD 214 and various personnel records, 
or equivalent, and all associated 
documents, should be again sent to the 
Department of the Navy, Headquarters 
United States Marine Corps, Personnel 
Management Support Branch (MMSB), 2008 
Elliot Road, Quantico, Virginia 22134-
5030.  The RO should also send the 
above noted summary and supportive 
documents to the USMC Historical 
Center, Attn: Archives Section, 
Building 58, Washington Navy Yard, 
Washington, D.C., 20374-0580.  

4. Both facilities should be requested to 
provide any information that might 
corroborate or verify the veteran's 
alleged stressors.  In particular, to 
the extent possible, they should be 
requested to verify the following 
incidents reported by the veteran to 
have occurred in service in Vietnam: 
1) the Enlisted Men's Club was hit by 
a rocket attack and several men were 
killed; (2) a rocket struck a bunker 
killing several men from his unit; (3) 
a marine who was accidentally shot and 
killed by a corpsman.  It should also 
be determined whether the veteran's 
unit, and consequently the veteran, 
was in combat based on his time of 
service, location of service and 
company.  A unit history, if 
available, should also be requested.  

5. If verification of the aforementioned 
stressor(s) is received, the RO may 
wish to schedule the veteran for an 
examination by a VA psychiatrist to 
determine the presence or absence of 
PTSD, and if present, whether it is 
related to one or more verified 
stressors in service.  The examiner 
must be instructed that only an event 
which has been verified may be 
considered for the purpose of 
determining whether exposure to such 
stressor in service has resulted in 
PTSD.  Specific attention is directed 
to the report of the psychiatric 
examination which was conducted during 
the veteran's service.  The 
examination report must indicate that 
a review of the claims folder was 
accomplished.  If a diagnosis of PTSD 
is deemed appropriate, the examiner 
should comment upon the link between 
the current symptomatology and the 
veteran's verified stressor(s).  The 
report of examination must include the 
complete rationale for all opinions 
expressed.  

6. The RO should then review the record 
and the claim should be readjudicated.  
If the determination remains adverse 
to the veteran, he and his 
representative should be provided with 
a supplemental statement of the case.  
The veteran and his representative 
should be given the opportunity to 
respond within the applicable time.  
Thereafter, the claim should be 
returned to the Board for further 
review.  

7. With regard to the instructions set 
forth above, the RO should inform the 
veteran of his obligation to cooperate 
by providing the requested information 
to the extent possible and by 
reporting for any scheduled 
examination.  The RO should also 
inform the veteran that his failure to 
cooperate may result in adverse action 
pursuant to 38 C.F.R. § 3.158 and 
§ 3.655.  

No action is required of the veteran until he receives 
further notice, but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to ensure due process of law, 
procure clarifying data and to comply with a precedent 
decision of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	N.R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



